 

Case 1:18-cr-00782-GBD Document 59 Filed 03/08/21 Page 1 of 1

4 -10th Floor, New York, NY 10007

Federal Defenders — : Southern District
OF NEW YORK, I kor SDN 4 mv — 417-8700 Fax: (212) 571-0392

 

 

 
 

Sourhern Disrrict of New York
Jennifer L. Hrowe
Anamey-in-Charge

David £. Pation

Executive Director
and Attorney-iat hief

   

a
Oe PL menememmaneenmnn

jx
te E FILED: MARO.3.2

 

 

WrdrCn 5, 2021
BY ECF
Honorable Judge George B. Daniels SO ORD: :
United States District Judge
Southern District of New York LLU Ag g b Deed

 

40 Foley Square (Bypree Ay Daniels, U.S,
New York, NY 10007 » D4.

Dated: MA R 0 8 2074)
Re: United States v. Sandra Maria De Oliveira Lindo oe

18 Cr. 782 (GBD)
Dear Judge Daniels:

I write to request permission for Ms. Lindo to travel to Morganton, NC in order to visit her
partner’s father, who is set to undergo a heart procedure. Ms. Lindo proposes to leave on March 12,
2021 and to return on March 14, 2021.

On October 7, 2020, Ms. Lindo was released on her own recognizance, with travel restricted
to SDNY/EDNY/N.D.Ga. and S.D.Ga. We have been in touch with AUSA Stephanie Lake in this
case and she has indicated that the Government does not object to this travel request. Ms. Lindo’s
pretrial officer, Walt Cochran, informs me that Pretrial Services also has no objection to this
application to the Court.

If the Court grants this request, Ms. Lindo will provide Officer Cochran with her itinerary
and contact information in advance of the trip. Thank you for your consideration of this matter.

Respectfully submitted,

/s/

Zawadi Baharanyi
Assistant Federal Defender
(212) 417-8735

cc: AUSA Stephanie Lake

 

 
